EXHIBIT 10.4
 
 
Execution Version


LESSOR HAS ASSIGNED OR GRANTED A SECURITY INTEREST IN THIS MASTER EQUIPMENT
LEASE AND EACH SCHEDULE HERETO TO SOCIETE GENERALE, NEW YORK BRANCH, AS
COLLATERAL AGENT FOR CERTAIN SECURED PARTIES.


 
 
 
CHG logo [ex.jpg]
 
 
AGREEMENT NO.  8465

CHG-MERIDIAN U.S. Finance, Ltd.
21800 Oxnard Street, Suite 410
Woodland Hills, CA 91367
Phone:  (818) 702-1800
Fax:  (818) 702-1821


MASTER EQUIPMENT LEASE
 
This MASTER EQUIPMENT LEASE (“Master Lease”) is effective as of October 18, 2011
(the "Effective Date"), and is by and between CHG-MERIDIAN U.S. Finance, Ltd., a
California corporation (“Lessor”), having its principal office at 21800 Oxnard
Street, Suite 410, Woodland Hills, CA  91367, and CDF2 Holdings, LLC, a Delaware
limited liability company ("Lessee"), having its principal office at 55 Madison
Avenue, Suite 300, Morristown, NJ  07960.
 
IN CONSIDERATION OF the mutual agreements contained in this Master Lease, the
parties agree as follows:
 
1.      PROPERTY LEASED; TITLE:
 
1.1                 Lessor agrees to lease to Lessee, and Lessee agrees to lease
from Lessor, the personal property, together with all replacements, parts,
repairs, additions, attachments and accessories incorporated therein
(individually called a “Unit” and collectively called the “Equipment”) described
in each Equipment Lease Schedule executed from time-to-time pursuant to this
Master Lease and substantially in the form attached hereto as Exhibit A (each a
“Schedule”).  Each Schedule shall incorporate all of the terms and conditions of
this Master Lease, shall contain such additional terms as Lessee and Lessor
shall agree upon, but shall not constitute a separate agreement separate and
distinct from this Master Lease and any other Schedule.  In other words, each
Schedule shall be incorporated into and deemed a part of this Master Lease.  In
the event of a conflict between the provisions of this Master Lease and a
Schedule, the provisions of the Schedule shall prevail with respect to that
Schedule.
 
1.2                 It is expressly understood that the Equipment is, and shall
at all times remain, personal property of Lessor.  Lessee shall have no right,
title or interest in the Equipment except as expressly provided herein.  If
Lessor supplies Lessee with labels, plates or other markings stating that the
Equipment is owned by Lessor, Lessee shall attach the same in a prominent place
on the Equipment in accordance with Lessor’s reasonable request.
 
2.      TERM; RENT:
 
2.1                 This Master Lease shall commence on the Effective Date and
shall continue so long as any Schedule remains in effect. Each Schedule shall
set forth the initial term of the Schedule (“Initial Term”), the Monthly Rent
for each Unit of equipment (“Monthly Rent”), the date of the purchase by Lessor
of each Unit pursuant to the applicable Sale and Leaseback Agreement between
Lessor, as buyer, and Lessee, as seller (“Commencement Date”), the installation
date of each Unit (“Installation Date”; which shall be the later of (i) the date
of acceptance or deemed acceptance of the Unit pursuant to the Acceptance
Certificate (Exhibit B) and (ii) the Commencement Date), the installation
location of each Unit (“Equipment Location”), the amount of Use Tax attributable
to each Unit and all other additional terms.  The Initial Term for a Schedule
shall begin on the Commencement Date and shall continue thereafter for the
number of months specified therein.

 
1 

--------------------------------------------------------------------------------

 

 
Lessee may terminate any Schedule at the end of any full month effective at the
expiration of the Mandatory Renewal Term (as defined in the Schedule), if any,
or the Initial Term (if no Mandatory Renewal Term) or any extension thereof, by
giving Lessor (i) in the event Lessee elects to return the Equipment pursuant to
Section 13 hereof, 180 days prior written notice, and (ii) in the event Lessee
elects to renew the lease of the Equipment or to negotiate for the purchase of
the Equipment from Lessor, 60 days prior written notice.  If such written notice
is not given by Lessee, or if Lessee negotiates for the purchase of the
Equipment from Lessor but such purchase is not closed, the Initial Term or any
Mandatory Renewal Term, as applicable, shall be automatically extended
thereafter on a month-to-month basis at the same Monthly Rent, until terminated
by Lessor or Lessee giving the required notice as provided above and upon
expiration of the applicable notice period.  Any notice of termination or
renewal must relate to all the Equipment under a Permitted Sublease (as
hereinafter defined) and may not be unilaterally revoked.
 
2.2                 Subject to the Supplemental Terms Rider to this Lease,
beginning on the Commencement Date, Lessee shall accrue payment obligations to
Lessor for the Monthly Rent.  Commencing on the earlier of the third calendar
month following the Commencement Date or the 15th calendar month following the
Effective Date, such Monthly Rent shall be payable on the 15th day of each month
during the Initial Term or any extension thereof (or if that day is not a
business day, the next business day thereafter).  Monthly Rent for the Equipment
shall be as specified in the Schedule, and shall be payable at Lessor’s address
set forth above, or at such other address as Lessor may designate in writing,
without further notice or demand therefor. Whenever any payment due hereunder is
not made when due, Lessee shall pay interest on such amount at the rate of two
(2) percentage points (200 basis points) per annum above the implied rate of
interest payable as a component of Rent, or the maximum interest rate legally
permissible in the state specified in Section 29, whichever is less (“Late
Payment Rate”).
 
2.3                 In the event any amounts are payable under Section 4.4(l)(C)
or Section 4.5(l)(A)(z) or (B) of the Multiparty Agreement dated as of October
18, 2011, among Lessor, Lessee and the other parties thereto (the “Multiparty
Agreement”) as a prepayment of Specified Senior Obligations (as defined in the
Multiparty Agreement), such amounts shall be payable to Lessor as "Variable
Rent" hereunder.  If applicable, Variable Rent corresponding to amounts payable
under Section 4.4(l)(C) of the Multiparty Agreement shall be payable monthly on
the 15th day of each month in which any such Variable Rent is payable under the
Multiparty Agreement (or if that day is not a business day, the next business
day thereafter) and Variable Rent corresponding to amounts payable under Section
4.5(l)(A)(z) or (B) of the Multiparty Agreement shall be payable in quarterly
installments on the 15th day of every January, April, July and October (or if
that day is not a business day, the next business day thereafter).  Variable
Rent shall be applied to reduce the Rent Balance (as hereinafter defined) in
inverse order of maturity.
 
2.4                 On the Installation Date of each Unit, Lessee shall deliver
to Lessor a prepaid reserve in the amount of One Thousand Four Hundred Dollars
($1,400) per Unit (the "Prepaid Reserve") to be held by Lessor as security for
Lessee's failure to make any payment of Monthly Rent or Variable Rent (such
amount, a "Rent Shortfall"), or for any other payment obligations of Lessee
under this Master Lease.  In the event of a Rent Shortfall, Lessor may, but
shall not be required to, use, apply or retain all or any part of the Prepaid
Reserve for the payment of the Rent Shortfall or for any other payment
obligations of Lessee.  Lessor shall be permitted to withhold the Prepaid
Reserve from payment proceeds under the applicable Sale and Leaseback Agreement.
 
3.      NET LEASE:
 
Each Schedule executed hereunder shall constitute a net lease and Lessee agrees
to pay all Monthly Rent, Variable Rent and any and all monies due and payable
hereunder (collectively, “Rent” and the total amount thereof as determined as of
a given date, the “Rent Balance”). Other sums may include but are not limited to
casualty value, late fees, tax reimbursements, and end of lease payments, etc.,
shall be absolute and unconditional and shall not be subject to any abatement,
reduction, set-off, defense, counterclaim or recoupment (“Abatements”)
whatsoever, including without limitation, Abatements due to any past, present or
future claims arising under this Master Lease regardless whether an invoice has
been received in a form acceptable to Lessee, any Schedule or otherwise of

 
2 

--------------------------------------------------------------------------------

 

 
Lessee against Lessor or any assignee of Lessor permitted under Section 14
hereof (each, an “Assignee”), or against the manufacturer or seller of any Unit
or against any other person or entity.
 
4.      ACCEPTANCE:
 
Lessee represents and warrants that: (a) it or a Permitted Sublessee (as defined
in Section 15) has selected each Unit based on such party’s own judgment and
expressly disclaims any reliance upon statements made by Lessor, and (b) as of
the Installation Date, as between Lessee and Lessor, Lessee shall have
unconditionally accepted such Unit.  On any Installation Date, Lessee and the
Permitted Sublessee will execute and deliver an Acceptance Certificate,
substantially in the form attached hereto as Exhibit B, with respect to each
Unit then being installed, which Acceptance Certificate shall constitute
conclusive evidence of the foregoing. Lessee shall execute a final Acceptance
Certificate if requested for Equipment that is delivered on multiple
Installation Dates.  Lessee hereby authorizes Lessor to complete the Unit’s
serial number and/or Installation Date on Lessee’s behalf if an Acceptance
Certificate has been returned incomplete. In the event Lessee or a Permitted
Sublessee rejects any of the Equipment for any reason, Lessor shall assign to
Lessee all of Lessor’s interest therein and Lessee or a Permitted Sublessee
shall reimburse and indemnify Lessor for any reasonable, out-of-pocket costs,
expenses, fees, charges or other items incurred by Lessor in connection
therewith.
 
5.      WARRANTIES; DISCLAIMER OF WARRANTIES:
 
5.1                 Lessor warrants that so long as no Event of Default (as
defined in Section 9 hereof) has occurred and is continuing hereunder, (i)
Lessee and each Permitted Sublessee shall have the right of quiet and peaceful
use, possession and enjoyment of the Equipment, subject to and in accordance
with the provisions of this Master Lease, and (ii) notwithstanding any
assignment, transfer, or grant of security interest by Lessor, neither Lessor
nor any Assignee (as hereinafter defined) shall interfere with Lessee’s or any
Permitted Sublessee’s right of quiet enjoyment of the Equipment.
 
5.2                 LESSOR MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, AS TO
ANY MATTER WHATSOEVER INCLUDING, WITHOUT LIMITATION, THE DESIGN OR CONDITION OF
THE EQUIPMENT, ITS MERCHANTABILITY OR ITS FITNESS OR CAPACITY OR DURABILITY FOR
ANY PARTICULAR PURPOSE, THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE
EQUIPMENT OR CONFORMITY OF THE EQUIPMENT TO THE PROVISIONS AND SPECIFICATIONS OF
ANY PURCHASE ORDER OR ORDERS RELATING THERETO, AND LESSOR EXPRESSLY DISCLAIMS
THE SAME, AND, AS TO LESSOR, LESSEE LEASES THE EQUIPMENT “AS IS”. LESSOR SHALL
HAVE NO LIABILITY TO LESSEE FOR ANY CLAIM, LOSS OR DAMAGE CAUSED OR ALLEGED TO
BE CAUSED DIRECTLY, INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY BY THE
EQUIPMENT, OR BY ANY INADEQUACY THEREOF OR DEFICIENCY OR DEFECT THEREIN, BY ANY
INCIDENT WHATSOEVER IN CONNECTION THEREWITH, ARISING IN STRICT LIABILITY,
NEGLIGENCE OR OTHERWISE.  Notwithstanding the foregoing, provided no Event of
Default shall have occurred and is continuing hereunder, Lessee shall be
entitled to the benefit of any applicable manufacturer’s warranties and such
warranties are hereby assigned by Lessor for the benefit of Lessee, to the
extent held by Lessor and to the extent assignable.  Lessee acknowledges that
the Equipment was ordered from the supplier by Lessee or a Permitted Sublessee,
and either (a) Lessee received a copy of the contract by which the Equipment was
acquired, or (b) Lessor has informed Lessee in writing of (i) the identity of
the supplier, (ii) that Lessee may have rights under said contract and may be
entitled, under the version of Uniform Commercial Code Article 2A (“UCC 2A”) as
in effect in the state specified in Section 29, to the benefit of warranties
provided to Lessor by such supplier, and (iii) that Lessee may and should
contact the supplier to receive an accurate and complete description of such
rights including any disclaimers or limitations on them or of the remedies
thereunder. Lessee makes this acknowledgment so that such each Schedule shall
qualify as and be a “finance lease” under UCC 2A.

 
3 

--------------------------------------------------------------------------------

 

 
6.      LIENS; TAXES:
 
6.1                 Lessee shall not directly or indirectly create, incur,
assume or suffer to exist any mortgage, lien, security interest, charge,
encumbrance or claim (each a “Lien”) on or with respect to this Master Lease or
any Schedule, the Equipment, title thereto or any interest therein except a Lien
contemplated under the Multiparty Agreement or the Senior Credit Agreement or
created by Lessor or Assignee, and Lessee shall immediately at its own expense
take all actions as may be necessary to discharge any Lien not permitted hereby.
 
6.2                 Subject to the Supplemental Terms Rider, Lessee or a
Permitted Sublessee shall file and pay all income, ad valorem, value added,
leasing, leasing use, stamp or other taxes, levies, imposts, duties, charges or
withholdings of any nature arising out of the transactions contemplated herein
and imposed against Lessor, Lessee, or the Equipment by any federal, state,
local, or foreign government or taxing authority upon or with respect to the
Equipment or upon the sale, purchase, ownership, delivery, leasing, possession,
use, operation, return or other disposition thereof, or upon the Rent, receipts
or earnings arising therefrom, or upon or with respect to this Master Lease
(“Impositions”), excluding, however, Impositions on, or measured solely by, the
gross or net income of Lessor (other than sales or use taxes) and franchise or
similar taxes based on Lessor’s business existence or status (“Excluded
Impositions”).  Lessee or a Permitted Sublessee shall reimburse Lessor for all
Impositions (other than Excluded Impositions) to the extent paid by
Lessor.  Lessee or a Permitted Sublessee shall also reimburse Lessor for all
sales or use taxes assessed on Rent, property tax assessed on Equipment,
installation, transportation or other services relating to the Equipment to the
extent Lessor does not withdraw the same from the Use Tax Account (as defined in
the Multiparty Agreement).  In the event Lessee or a Permitted Sublessee either
self assesses sales or use tax or is required to pay directly sales tax or use
tax or any Imposition relating to any charge made by Lessor to Lessee, Lessee or
such Permitted Sublessee promptly shall forward copies of all pertinent returns
or audit documents to Lessor.  Lessee shall not report any Equipment as directly
assessable to Lessee without the prior consent of Lessor, which consent shall
not be unreasonably withheld.  Any penalties, fines, or interest relating to
returns to be filed by Lessee or payments to be made by Lessee directly to any
taxing authority and later assessed to Lessor shall be paid by Lessee. Lessee or
a Permitted Sublessee may contest, in good faith, any Impositions, but such
contest shall not relieve Lessee of its indemnification and reimbursement
obligations to Lessor hereunder, provided, that Lessor shall reasonably
cooperate with the Lessee, at Lessee’s expense, in contesting any such
Impositions. All payments and advances made by Lessor on behalf of Lessee shall
be added to Lessee’s Rent Balance and shall be reimbursed by Lessee, including
but not limited to, all Impositions owed directly by Lessor for which Lessee has
responsibility for reimbursement hereunder and all amounts advanced by Lessor to
pay Impositions (other than Excluded Impositions) otherwise owed by Lessee.
 
7.      INDEMNIFICATION:
 
Except for Lessor’s gross negligence or willful misconduct, Lessee shall
indemnify and hold harmless Lessor, Assignees, and their respective successors,
employees, officers and/or agents (herein “Indemnified Persons”), from and
against any loss (including any loss of tax benefits or creation of tax
liability  arising as a result of an act, omission or misrepresentation of
Lessee), liabilities, damages, penalties, claims, suits, out-of-pocket costs and
expenses and disbursements at law or in equity, including reasonable attorney’s
fees, imposed on, incurred by or asserted against the Indemnified Persons
arising out of the leasing, ownership, use, possession, control, maintenance,
operation and transportation of the Equipment, including but not limited to,
claims for patent, trademark or copyright infringement and claims for property
damage, personal injury or wrongful death arising in strict liability or
negligence.  All indemnities contained in any section of this Master Lease,
including this Section 7, shall survive, unless waived, the expiration or other
termination of this Master Lease or any Schedule with respect to acts or events
occurring or alleged to occur prior to return of any Unit to Lessor and are
expressly made for the benefit of, and shall be enforceable by any or all of the
Indemnified Persons.
 
8.      USE; INSTALLATION; MAINTENANCE; INSPECTION:

 
4 

--------------------------------------------------------------------------------

 

 
8.1                 Lessee shall comply with in all material respects all
applicable laws, regulations and orders of any governmental branch or agency
which relate to the installation, use, possession or operation of the Equipment,
and shall use the Equipment in the regular course of its business only, within
its normal capacity, without abuse; provided that compliance by a Permitted
Sublessee of the applicable Equipment with its use, installation and maintenance
obligations under any agreement between Lessee and a Permitted Sublessee
permitted by or contemplated under the Multiparty Agreement (“Permitted
Sublease”) shall be deemed to be compliance by Lessee with such obligations
under this Section.
 
8.2                 Lessee or the applicable Permitted Sublessee shall pay or
cause to be paid all installation, transportation, rigging, unpacking and
repacking, drayage, handling and insurance charges on the Equipment upon
delivery to Lessee or the Permitted Sublessee and upon redelivery to Lessor upon
the expiration or earlier termination of the Initial Term or any extension
thereof, to such destination as is specified by Lessor within the continental
United States of America (“Return Location”); provided Lessor hereby agrees that
the Return Location shall be no more than 500 miles from the installed location
of the Equipment.  Lessee or the applicable Permitted Sublessee pursuant to its
Permitted Sublease shall furnish appropriate installation facilities for the
Equipment.
 
8.3                 Lessee or the applicable Permitted Sublessee, at its own
expense, shall maintain the Equipment in good operating condition, repair and
appearance, and protect the same from deterioration other than normal wear and
tear, and shall enter into, and keep in force a maintenance agreement with the
manufacturer of the Equipment.  Lessee or the applicable Permitted Sublessee
shall cause the manufacturer, or other Lessor authorized warranty maintenance
provider, in accordance with the manufacturers standards so as not to void any
manufacturer warranty to keep the Equipment in good and efficient working order,
less normal wear and tear, in full compliance and in accordance with the
provisions of such maintenance agreement and shall furnish evidence of such
agreement to Lessor upon request; provided that compliance by the applicable
Permitted Sublessee with the maintenance and servicing standards and covenants
imposed by the applicable Permitted Sublease shall be deemed to be compliance by
Lessee with the foregoing requirements of this Section.
 
8.4                 Upon prior written notice to Lessee and subject to
reasonable security procedures, Lessee shall permit, or use commercially
reasonable efforts to cause the applicable Permitted Sublessee to permit, Lessor
or its designee to inspect the Equipment, equipment logs and maintenance
records; provided that compliance with the inspection rights and access set
forth in the applicable Permitted Sublease shall be deemed to be compliance with
the requirements of this Section.
 
9.      DEFAULT:
 
Subject to the Supplemental Terms Rider, the occurrence of any of the following
events hereunder or under any Schedule shall constitute a default by Lessee
under this Master Lease (“Event of Default”):
 
(a)      Lessee shall fail to pay when due any Rent and such failure continues
unremedied for a period of three (3) business days;
 
(b)      Except for defaults covered by Paragraph (a) above, Lessee shall fail
to perform or observe any covenant, condition or agreement to be performed or
observed by it hereunder or under any Schedule and such failure continues
unremedied for thirty (30) days after the earlier of (A) the date on which a
responsible officer of Lessee becomes aware of such failure and (B) the date on
which notice thereof shall have been given to the Lessee by the Lessor; provided
that Lessee shall only be allowed one 30-day grace period in any 12-month period
and four 30-day grace periods during the term of this Master Lease, including
grace periods extended under clause (g) below;
 
(c)      Lessee shall have made any representation or warranty herein, or in any
document or certificate executed by Lessee incident herein, which is found to
have been false in any material respect at the time such representation or
warranty was made;
 
(d)      Lessee shall generally not pay its debts as such debts become due,
shall admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against Lessee seeking to adjudicate it a bankrupt or insolvent
or

 
5 

--------------------------------------------------------------------------------

 

 
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, composition of it or its debts or any similar order, in each
case under any applicable aw relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, other similar official or other official with similar powers,
in each case for it or for any substantial part of its property and, in the case
of any such proceedings instituted against (but not by or with the consent of)
Lessee, either such proceedings shall remain undismissed or unstayed for a
period of 60 days or more or any action sought in such proceedings shall occur
or (iii) Lessee shall take any corporate or similar action or any other action
to authorize any action described in clause (i) or (ii) above;
 
(e)      Lessee shall attempt to remove, sell, transfer, encumber, part with
possession or sublet the Equipment or any Unit, except as expressly permitted
hereunder or under a Permitted Sublease;
 
(f)      Lessee shall fail to obtain and maintain the insurance required herein
and such failure continues unremedied for thirty (30) days after the earlier of
(A) the date on which a responsible officer of Lessee becomes aware of such
failure and (B) the date on which notice thereof shall have been given to the
Lessee by the Lessor; provided that Lessee shall only be allowed one such 30-day
grace period in any 12-month period and only four such 30-day grace periods
during the term of this Master Lease, including grace periods extended under
clause (b) above;
 
(g) Lessee shall be in default under any other loan, lease, guaranty, or other
financing contract which, if accelerated, would require a payment in excess of
$250,000 and any applicable grace period shall have expired;
 
(h)                 Lessee shall have terminated its corporate, partnership, or
limited liability company (as applicable) existence, consolidated with, or
merged into, or conveyed or leased substantially all of its assets as an
entirety to any person; or if effective voting control of the ownership
interests in Lessee is not retained by the present share holders thereof; or
 
(i)      Lessee shall be in default under that certain Master Equipment Lease
between Lessor and Lessee dated on or about October 18, 2011, including any
Schedule thereto; or
 
(j)      the occurrence of any of the following:  (a) Cinedigm Digital Cinema
Corp., a Delaware corporation, shall cease to own and control a majority of the
economic and voting rights associated with ownership of the outstanding Voting
Stock (as defined in the Senior Credit Agreement) of all classes of Voting Stock
of Access Digital Cinema Phase 2, Corp., a Delaware corporation, (b) Access
Digital Cinema Phase 2, Corp., a Delaware corporation, shall cease to own and
control a majority of the economic and voting rights associated with ownership
of the outstanding Voting Stock of all classes of Voting Stock of Lessee, (c)
Lessee shall cease to own and control a majority of the economic and voting
rights associated with ownership of the outstanding Voting Stock of all classes
of Voting Stock of Cinedigm Digital Funding 2, LLC, a Delaware limited liability
company, or (d) any "change in control" or similar event shall occur under the
terms of any Material Digital Cinema Deployment Agreement (as defined in the
Senior Credit Agreement) that results in the termination of any Material Digital
Cinema Deployment Agreement by the distributor party thereto; provided, that,
any of the foregoing which is consented to in advance in writing by the Required
Lenders (as defined in the Senior Credit Agreement), in their sole discretion,
shall not constitute an Event of Default.
 
10.                 REMEDIES:
 
Subject to the Multiparty Agreement, upon the occurrence and during the
continuance of any Event of Default, Lessor may, with or without terminating
this Master Lease, in its sole discretion, do any one or more of the following:
 
(a)      proceed by appropriate court action to enforce performance by Lessee of
the applicable covenants of this Master Lease or any Schedule;
 
(b)      declare immediately payable all sums due and to become due hereunder
for the full term of any and all Schedules to this Master Lease;

 
6 

--------------------------------------------------------------------------------

 

 
(c)  recover from Lessee damages, not as a penalty, but herein liquidated for
all purposes and in an amount equal to Casualty Value defined as the sum of (i)
any then accrued charges and unpaid Rent plus interest thereon at the Late
Payment Rate, (ii) the present value of all remaining Rent contracted to be paid
over the unexpired portion of the Initial Term and Mandatory Renewal Term, if
any, discounted at an interest rate (the "Default Rate") equal to the yield to
maturity on the  three-year (3 yr) Treasury Note published in the Federal
Reserve Banks H.15 report on the applicable Commencement Date plus 325 basis
points, plus interest thereon at the Late Payment Rate until paid and any
additional break funding costs, (iii) all commercially reasonable out-of-pocket
costs and expenses incurred by Lessor in any repossession, recovery, storage, or
repair, sale, re-lease or other disposition of the Equipment, including
reasonable attorney’s fees and costs incurred in connection therewith or
otherwise resulting from Lessee’s default, and (iv) the present value of the
fair market in-place residual value of the Equipment as of the expiration of the
Initial Term or Mandatory Renewal Term, if any, or any extension thereof (as
applicable), determined by Lessor in a commercially reasonable manner (taking
into account the present value of all VPF (as defined in the Multiparty
Agreement) payments, and other alternate content fees and like amounts payable
or reasonably expected to be payable under the applicable Permitted Sublease
over the expected life of the Equipment discounted at the Default Rate), in each
case, net of all costs, expenses, and other deductions from revenues and
earnings provided in Sections 4.4 and 4.5 of the Multiparty Agreement, such
determination to be conclusive absent manifest error.  In the event Lessor
recovers from Lessee the full measure of damages under this Section 10(c),
Lessor shall transfer title to the Equipment to Lessee, on an as-is, where-is
basis, without representation or warranty.
 
(d)      re-lease or sell any or all of the Equipment at a public or private
sale, with the privilege of becoming the purchaser or lessee thereof, on such
terms and notice as Lessor shall deem reasonable, and thereafter Lessor shall
apply the proceeds derived therefrom as follows, Lessee remaining liable for any
deficiency: first, to reimburse Lessor for all reasonable out-of-pocket costs
and expenses incurred by Lessor in any repossession, recovery, storage, repair,
sale, re-lease, or other disposition for the Equipment, including reasonable
attorneys' fees, commissions, and brokers' fees, and costs incurred in
connection therewith or otherwise resulting from Lessee's default; second, to
pay Lessor any amounts owing hereunder; and third, any surplus remaining
thereafter to Lessee;
 
(e)      take possession (by summary proceedings or otherwise) of the Equipment
without prejudice to any other remedy or claim referred to herein, subject to
any subordination, non-disturbance and attornment agreements with Permitted
Sublessees; and
 
(f)      exercise any other right or remedy which may be available to it under
the Uniform Commercial Code or any other applicable law.
 
Subject to the Multiparty Agreement and any subordination, non-disturbance and
attornment agreements with Permitted Sublessees, a termination hereunder shall
occur only upon notice by Lessor and only as to such Equipment as Lessor
specifically elects to terminate and this Master Lease and all Schedules hereto
shall continue in full force and effect as to the remaining Equipment, if
any.  No remedy referred to in this Section is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Lessor at law or in equity.  No express or implied
waiver by Lessor of any default shall constitute a waiver of any other default
by Lessee or a waiver of any of Lessor’s rights.
 
11.                 DAMAGE; DESTRUCTION OR LOSS:
 
11.1 Upon delivery of the Equipment to Lessee or a Permitted Sublessee until the
Equipment is redelivered to Lessor, Lessee shall bear the entire risk of loss,
damage, or destruction with respect to the Equipment resulting from any cause
whatsoever.
 
11.2                  If any Unit becomes damaged, partially damaged or damaged
beyond repair, lost, stolen, destroyed or permanently rendered unfit, or in the
event of any condemnation or requisition of title or use of any Unit by any
governmental authority (any such occurrence being hereinafter referred to as an
“Event of Loss”), then Lessee shall promptly notify Lessor with a loss
certificate and shall do

 
7 

--------------------------------------------------------------------------------

 

 
either of the following within thirty (30) days after the Lessee  has actual
knowledge of the occurrence of an Event of Loss:
 
(a)       In Lessor’s sole discretion, it shall direct Lessee at Lessee’s own
expense to either (i) promptly repair the affected Unit to its original capacity
and condition or  (ii) replace the affected Unit with a newer unit of identical
make, model, configuration, capacity and condition, in good repair, free and
clear of all Liens in which case any such replacement unit shall become the
property of Lessor and for all purposes of this Master Lease shall be deemed to
be the Unit which it replaced; or
 
(b)      Terminate the Schedule with respect to the affected Unit and pay to
Lessor on the next payment date, an amount equal to the Casualty Value as set
forth in Section 10(c); or
 
(c)      Cause any Permitted Sublessee of any such Unit to replace or repair
such Unit in compliance with its obligations under its Permitted Sublease.
 
12.                 INSURANCE:
 
Lessee shall, at its expense, insure the Equipment against all risks and in such
amounts as Lessor shall reasonably require (but not less than the greater
of  (i) the Casualty Value or (ii) full replacement value with carriers
reasonably acceptable to Lessor, shall maintain a loss payable endorsement in
favor of Lessor and Assignee affording to Lessor and Assignee such additional
protection as Lessor and Assignee shall reasonably require, and Lessee shall
maintain liability insurance of no less than $1,000,000.00 per occurrence.  All
such insurance policies shall name Lessee, Lessor and Assignee as additional
insureds and loss payees, and shall provide that insurance coverage shall not be
canceled without at least thirty (30) days’ prior written notice to Lessor and
Assignee, and that no breach of warranty by Lessee shall invalidate such
insurance with respect to any additional insured.  Lessee shall furnish
appropriate evidence of such insurance to Lessor and Assignee. In the case
Lessee fails to provide adequate insurance as described above, Lessor may obtain
insurance on Lessee’s behalf, the cost of which will be immediately reimbursed
to Lessor by Lessee.  Lessee shall be deemed to have complied with this Section
12 if the applicable Permitted Sublessee shall be in compliance with its
comparable obligations to Lessee under its Permitted Sublease. Notwithstanding
anything herein to the contrary, compliance by Lessee with the insurance
requirements of the Exhibitor Agreements (as defined in the Senior Credit
Agreement) shall constitute compliance with the insurance requirements under
this Master Lease.
 
13.                 SURRENDER OF EQUIPMENT:
 
Upon the expiration or earlier termination of any Schedule with respect to any
Unit, Lessee shall, unless Lessee has paid Lessor in cash the Casualty Value of
the Unit plus any accrued Rent and any other payments due, at Lessee’s expense,
deinstall, repackage and return the Equipment to Lessor to the Return Location,
in the condition described in Section 8 hereof within ten (10) calendar days and
failure to do so shall be deemed an Event of Loss as defined in Section
11.2.  Lessee shall arrange and pay for all such repairs and work required as to
any Unit in order to comply with the requirements of Section 8 hereof.  Lessee
shall bear the risk of damage or loss until delivery of the Equipment to the
Return Location.
 
14.                 ASSIGNMENT BY LESSOR:
 
LESSOR MAY ASSIGN OR TRANSFER THIS MASTER LEASE OR ANY SCHEDULE HERETO OR
LESSOR’S INTEREST IN THE EQUIPMENT OR GRANT A SECURITY INTEREST THEREIN TO ONE
OR MORE ASSIGNEES AS PROVIDED IN THE MULTIPARTY AGREEMENT OR WITH THE PRIOR
WRITTEN CONSENT OF LESSEE (UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING), WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  Unless otherwise
agreed in writing, (a) any Assignee of Lessor shall have all of the rights, and
none of the obligations, of Lessor that arise on or after the time the
assignment becomes effective other than the obligation to permit quiet enjoyment
of the Equipment pursuant to the terms of this Master Lease, (b) any Assignee of
Lessor shall have none of the obligations of Lessor that arose prior to the time
the assignment becomes effective, (c) no assignment shall relieve Lessor from
any of its

 
8 

--------------------------------------------------------------------------------

 

 
obligations, and (d) Lessee agrees that it will not assert against any Assignee
any defense, counterclaim or offset that Lessee may have against Lessor arising
from the acts or omissions of Lessor before such assignment becomes effective,
or arising from acts or omissions of Lessor after such assignment becomes
effective other than, except in the  case of a collateral assignment by Lessor
as security for its financing relating to the purchase of Equipment (and
subsequent collateral assignments by its lender and any foreclosures or
transfers in lieu of foreclosure in connection with any of the foregoing) for a
breach by Lessor of the obligation to permit quiet enjoyment of the Equipment
pursuant to the terms of this Master Lease.  Lessee shall have no greater
obligations to any Assignee than it had to Lessor at the time of assignment, and
such assignment shall not limit or otherwise restrict the rights afforded Lessee
hereunder. Lessee hereby agrees to promptly execute and deliver, or use
commercially reasonable efforts to cause the applicable Permitted Sublessee to
execute and deliver, such further acknowledgments, agreements and other
instruments as may be reasonably requested by Lessor or Assignee to effect such
assignments and/or grants from time-to-time as each Schedule is
executed.  Lessee acknowledges that any assignment or transfer by Lessor made in
accordance with the provisions of this Section shall not change Lessee’s duties
or obligations under this Master Lease or any Schedules nor increase the burdens
or risks imposed on Lessee.  In the event of an assignment, all references
herein to Lessor shall include Assignee.
 
15.                 ASSIGNMENT OR SUBLEASE BY LESSEE; PERMITTED SUBLEASES:
 
LESSEE SHALL NOT, EXCEPT AS PROVIDED IN THE MULTIPARTY AGREEMENT, ASSIGN OR IN
ANY WAY DISPOSE OF ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
MASTER LEASE OR ANY SCHEDULES OR ENTER INTO ANY SUBLEASE OF ALL OR ANY UNIT
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.
 
Notwithstanding the foregoing, Lessee may enter into subleases or licenses of
its rights in the Equipment with Exhibitors (as defined in the Multiparty
Agreement; hereunder, “Permitted Sublessees”)  pursuant to Exhibitor Agreements
(hereunder, “Permitted Subleases”).
 
As to any assignment or sublease permitted hereunder, the following additional
conditions shall apply:
 
(a)      Equipment shall not be relocated outside of the United States of
America;
 
(b)      Lessee shall give to Lessor prior written notice of the location of the
Equipment and the identity of the lessee thereof (“Subsequent Lessee”) thirty
(30) days prior to installation of the Equipment at Subsequent Lessee’s
location;
 
(c)      No sublease or assignment shall in any way discharge or diminish any of
Lessee’s obligations to Lessor under the Master Lease or any Schedule thereto;
and
 
(d)      Any sublease or assignment shall be expressly subject and subordinate
to the terms and conditions of this Master Lease and the applicable Schedule,
the terms and conditions thereof shall be subject to Lessor’s reasonable
approval (Permitted Sublessees being deemed approved), and Lessee shall assign
its rights thereunder to Lessor and Assignee as additional collateral and
security for the performance of Lessee’s obligations hereunder.
 
16.                 RELOCATION:
 
Except as otherwise permitted under the Permitted Subleases, Lessee shall not
move or permit to be moved any Equipment from the Equipment Location without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld; provided, however, in no event shall any Equipment be moved to a
location outside the United States of America.  Risk of loss and all costs and
expenses incurred in connection with any movement of Equipment including any
costs incurred by Lessor to preserve its security interest or title in the
equipment, shall be the responsibility of Lessee.
 
17.                 ALTERATIONS AND MODIFICATIONS:

 
9 

--------------------------------------------------------------------------------

 

 
Except as otherwise permitted under the Permitted Subleases, Lessee shall not
make modifications, alterations or additions to Equipment (other than normal
operating accessories or controls) without the prior written consent of Lessor,
which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, Lessee shall be entitled to acquire and install, at Lessee’s expense,
such additional features or options (“Modifications”) which (i) will not impair
the originally intended function or use of the Equipment in which the
Modifications are installed, (ii) will not require removal of any part of the
Equipment, (iii) will not interfere with Lessee’s ability to obtain and maintain
the maintenance contract required by Section 8.3, and (iv) the addition of which
will not have an adverse impact upon the value of the underlying Equipment or
Lessor’s rights therein.  Except as otherwise permitted under the Permitted
Subleases, such Modifications shall be of the type which are readily installed
and removed without damage to the Equipment so as to restore the Equipment to
the condition in which it existed prior to the installation of such
Modifications; provided, however, that if Lessor so agrees in writing, Lessee
shall not be required to remove such Modifications.  Any Modifications not so
removed shall become the property of Lessor.  All Modifications must be
maintained in accordance with Section 8 hereof.
 
18.                 REPRESENTATIONS AND WARRANTIES OF LESSEE:
 
Lessee will provide as of the Effective Date: (i) an Incumbency Certificate or
other document identifying the signatures and establishing the authority of the
signers of the lease documents, and (ii) an opinion of counsel in form and
substance reasonably satisfactory to Lessor.
 
Lessee represents and warrants for the benefit of Lessor and any Assignee, that
as of the time of execution and delivery of this Master Lease and each Schedule:
 
(a)      Lessee (i) is a limited liability company, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is in good standing in each jurisdiction where the Equipment
will be located, except where the failure to be in good standing would not, in
the aggregate, have a material adverse effect on the business or financial
condition of Lessee or ability of Lessee to satisfy its obligations hereunder (a
“Material Adverse Effect”), and (iii) has adequate limited liability company
power to enter into and perform this Master Lease and each Schedule;
 
(b)      This Master Lease and each Schedule have been duly authorized, executed
and delivered by Lessee and constitute a valid, legal and binding agreement of
Lessee, enforceable in accordance with their terms, subject to enforcement
limitations imposed by state or federal laws generally affecting the rights of
creditors and general equitable principles;
 
(c)      Subject to Section 6.1 of this Master Lease, the execution and delivery
of and the performance by Lessee of its obligations under this Master Lease and
each Schedule will not violate any judgment, order, law or governmental
regulation applicable to Lessee or any provision of Lessee’s articles of
incorporation, by-laws or other organizational documents or result in any breach
of or constitute a default under any instrument or agreement to which Lessee is
a party or by which Lessee or its assets may be bound or result in the creation
of any Lien, except as contemplated herein or as would not, in the aggregate,
have a Material Adverse Effect;
 
(d)      There are no pending actions or proceedings to which Lessee is a party,
and there are no other pending or threatened actions or proceedings of which
Lessee has knowledge, before any court, arbitrator or administrative agency,
which, either individually or in the aggregate, would have a Material Adverse
Effect. Lessee is not in default under any obligation for borrowed money that
would constitute an Event of Default hereunder;
 
(e)                 Under all applicable laws, the Equipment consists solely of
personal property and not fixtures;
 
(f)      The financial statements of Lessee (copies of which have been furnished
to Lessor) have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), and fairly present in all material
respects Lessee’s financial condition and the results of its operations as of
the date of and for the periods covered by such statements, and since the date
of such statements

 
10 

--------------------------------------------------------------------------------

 

 
there has been no material adverse change in such conditions or operations that
would, in the aggregate, have a Material Adverse Effect; and
 
(g)                 Lessee is not a tax exempt entity under the Internal Revenue
Code of 1986 as amended.
 
19.                 NOTICES:
 
Any notices required or other communications required or expressly authorized to
be made by this Master Lease shall be transmitted by registered or certified
mail or other form of expedited delivery which requires the signature or
acknowledgment of the receiving party.  All such notices shall be issued to the
addresses of the parties set forth above, or to such other address as a party
may hereafter specify by written notice given in accordance with the
requirements of this Section, and shall be deemed given on the earlier of the
date received and five (5) business days after the date notice is issued.
 
20.                 SOFTWARE:
 
Lessee and Lessor acknowledge that the Equipment may contain or include a
description of certain software (“Software”) in which Lessor and Lessee have no
ownership or other proprietary rights.  Where required by the Software owner,
manufacturer or distributor, Lessee shall enter into a license or other
agreement for the use of such Software.  Any Software agreement shall be
separate and distinct from this Master Lease and any Schedule, and Lessor and
Assignee shall not have any obligations thereunder, but shall have the right to
require Lessee to terminate Lessee’s use of the Software if an Event of Default
shall occur and shall be continuing hereunder.  In the event Rent specified in a
Schedule includes an amount attributable to the financing by Lessor of Lessee’s
fee for use of Software, Lessee agrees that such amount shall be deemed Rent and
subject to all the provisions of this Master Lease. In the event Lessor has
advanced the cost of Software and Lessee has surrendered Equipment to Lessor as
described in Section 13, Lessor at its option has the right to take assignment
of Lessee’s rights under such software agreements  if loss of Software affects
the fair market value of the Equipment.
 
21.                 LESSOR’S RIGHT TO CURE:
 
If Lessee fails to perform any obligations hereunder, then Lessor, in addition
to all of its rights and remedies hereunder, may perform the same, but shall not
be obligated to do so, at the cost and expense of Lessee.  In such event, Lessee
shall promptly reimburse Lessor for any such costs and expenses incurred by
Lessor together with interest thereon at the Late Payment Rate from the date
incurred to the date reimbursement is made.  All payments and advances made by
Lessor shall be deemed Rent.
 
22.                 INFORMATION:
 
Subject to the Supplemental Terms Rider, during the term of this Master Lease,
Lessee covenants and agrees as follows:
 
(a)      Lessee shall provide Lessor prompt notice of the occurrence of any
Event of Default or event which, with the passage of time or giving of notice,
would be an Event of Default.
 
(b)      Lessee will promptly execute and deliver to Lessor such further
documents, instruments and assurances and take such further action as Lessor
from time to time may reasonably request in order to carry out the intent and
purpose of this Lease and to establish and protect the rights and remedies
created or intended to be created in favor of Lessor under the Lease.
 
23.                 APPOINTMENT OF COLLATERAL AGENT:
 
23.1                 Appointment and Duties of Collateral Agent.  (a)  Lessor,
on behalf of itself and any Assignee of Lessor, and each Assignee of Lessor (by
its acceptance of the benefits of this Master Lease) (collectively referred to
in this Section 23, as "Lessor") hereby irrevocably appoints Société Générale,
New York Branch ("SG") (together with any successor collateral agent pursuant to
Section 23.9 below) as the collateral agent (the "Collateral Agent") hereunder
and under the other CHG Lease

 
11 

--------------------------------------------------------------------------------

 

 
Facility Documents (such term as used herein shall have the meaning ascribed to
it in the Multiparty Agreement) and authorizes the Collateral Agent to (i)
execute and deliver the CHG Lease Facility Documents to which it is a party and
accept delivery thereof on its behalf from Lessee or any other grantor under the
CHG Lease Security Documents (as defined in the Multiparty Agreement)
(collectively, the "Grantors"), (ii) take such action on its behalf and exercise
all rights, powers and remedies and perform the duties as are expressly
delegated to the Collateral Agent under such CHG Lease Facility Documents, (iii)
act as collateral agent for Lessor for purposes of the perfection of all Liens
created by such agreements and all other purposes stated therein, (iv) manage,
supervise and otherwise deal with the collateral securing this Master Lease (the
"Collateral"), (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the CHG Lease Facility Documents, (vi) except as may be otherwise
specified in any CHG Lease Facility Document (including the Multiparty
Agreement), exercise all remedies given to the Collateral Agent and the Lessor
with respect to the Collateral, whether under the CHG Lease Facility Documents,
applicable law or otherwise (vii) execute any amendment, consent or waiver under
the CHG Lease Facility Documents to which the Collateral Agent is a party on
behalf of Lessor to the extent Lessor has consented in writing to such
amendment, consent or waiver, and (viii) exercise such powers as are reasonably
incidental thereto.
 
(b)      Limited Duties.  Under the CHG Lease Facility Documents, the Collateral
Agent (i) is acting solely on behalf of the Lessor, with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
"Collateral Agent" or the terms "agent" and "collateral agent" and similar terms
in any CHG Lease Facility Document to refer to the Collateral Agent, which terms
are used for title purposes only, (ii) is not assuming any obligation under any
CHG Lease Facility Document other than as expressly set forth therein or any
role as agent, fiduciary or trustee of or for Lessor and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any CHG Lease Facility Document, and Lessor hereby waives and agrees not
to assert any claim against the Collateral Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.
 
23.2                 Binding Effect.  Lessor agrees that (i) any action taken by
the Collateral Agent in accordance with the provisions of the CHG Lease Facility
Documents, (ii) any action taken by the Collateral Agent in reliance upon the
instructions of Lessor and (iii) the exercise by the Collateral Agent or the
Lessor of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon Lessor.
 
23.3                 Use of Discretion.
 
(a)  No Action without Instructions.  The Collateral Agent shall not be required
to exercise any discretion or take, or omit to take, any action, including with
respect to enforcement or collection, except any action it is required to take
or omit to take (i) under the CHG Lease Facility Documents or (ii) pursuant to
instructions from the Lessor.
 
(b)      Right Not to Follow Certain Instructions.  Notwithstanding clause (a)
above, the Collateral Agent shall not be required to take, or to omit to take,
any action (i) unless, upon demand, the Collateral Agent receives an
indemnification satisfactory to it from the Lessor against all liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against the Collateral Agent or any Related Person thereof or (ii) that is, in
the opinion of the Collateral Agent or its counsel, contrary to any CHG Lease
Facility Document or applicable Requirement of Law.
 
23.4                 Delegation of Rights and Duties.  The Collateral Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform
 
any of its duties or any other action with respect to, any CHG Lease Facility
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including the Lessor).  Any such Person shall benefit from this
Section 23 to the extent provided by the Collateral Agent.
 
23.5                 Reliance and Liability.  (a)  The Collateral Agent may,
without incurring any liability hereunder, (i) consult with any of its
affiliates, directors, officers, employees, agents, counsel, accountants or
other advisors (each, a "Related Person") and, whether or not selected by it,
any other

 
12 

--------------------------------------------------------------------------------

 

 
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, Lessee) and (ii) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(b)      Neither the Collateral Agent nor any of its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any CHG Lease Facility Document, and Lessor and Lessee hereby
waives and shall not assert (and Lessee shall cause each other Grantor to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Collateral Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein.  Without limiting the foregoing, the Collateral Agent:
 
(i)      shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Lessor or for the
actions or omissions of any of its Related Persons;
 
(ii)      shall not be responsible to Lessor the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any CHG Lease Facility Document;
 
(iii)      makes no warranty or representation, and shall not be responsible, to
Lessor for any statement, document, information, representation or warranty made
or furnished by or on behalf of any Related Person, any person acting under
Section 23.4, Lessee or any other Grantor in connection with any CHG Lease
Facility Document or any transaction contemplated therein or any other document
or information with respect to any Grantor, whether or not transmitted or
(except for documents expressly required under any CHG Lease Facility Document
to be transmitted to Lessor) omitted to be transmitted by the Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by the Collateral Agent
in connection with the CHG Lease Facility Documents; and
 
(iv)                 shall not have any duty to ascertain or to inquire as to
the performance or observance of any provision of any CHG Lease Facility
Document, whether any condition set forth in any CHG Lease Facility Document is
satisfied or waived, as to the financial condition of any Grantor or as to the
existence or continuation or possible occurrence or continuation of any default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice clearly labeled
"notice of default" from Lessor describing such default or Event of Default;
 
and, for each of the items set forth in clauses (i) through (iv) above, Lessor
and Lessee each waives and agrees not to assert (and Lessee shall cause each
other Grantor to waive and agree not to assert) any right, claim or cause of
action it might have against the Collateral Agent based thereon.
 
23.6                 Collateral Agent Individually; Waiver of Conflicts; Removal
of Collateral Agent.  (a)  The Collateral Agent and its affiliates may make
loans and other extensions of credit to, acquire stock and stock equivalents of,
engage in any kind of business with, Lessor, Lessee, any other Grantor or
affiliate thereof as though it were not acting as the Collateral Agent and may
receive separate fees and other payments therefor.  To the extent the Collateral
Agent or any of its affiliates becomes a Assignee of Lessor hereunder, it shall
have and may exercise the same rights and powers hereunder and shall be subject
to the same obligations and liabilities, pursuant to Section 14 hereof, as any
other Assignee and any similar terms shall, except where otherwise expressly
provided in any CHG Lease Facility Document, include, without limitation, the
Collateral Agent or its affiliate, as the case may be, in its individual
capacity as Assignee.
 
(b)      Lessor waives any and all conflicts of interest SG may have in its
capacity as Collateral Agent.  Lessor acknowledges and consents to SG serving in
other capacities in related transactions and hereby waives any conflicts related
thereto.

 
13 

--------------------------------------------------------------------------------

 

 
(c)      Lessor may remove the Collateral Agent at any time by delivering notice
of such removal to the Collateral Agent and Lessee, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
that is 30 days after such notice is given.  Upon removal, the removed
Collateral Agent shall be discharged from its duties and obligations under the
CHG Lease Facility Documents, and the Lessor shall assume and perform all of the
rights and duties of the Collateral Agent until a successor Collateral Agent
shall have accepted a valid appointment hereunder (which successor Collateral
Agent shall be subject to the prior written consent of Lessee, which may not be
unreasonably withheld but shall not be required during the continuance of a
default or Event of Default); provided that subject to its rights under Section
23.3, the removed Collateral Agent shall take such action as may be reasonably
necessary to assign to the Lessor or any successor Collateral Agent its rights
and Liens as Collateral Agent under the CHG Lease Facility Documents.
 
23.7                 Lessor Credit Decision.  Lessor acknowledges that it shall,
independently and without reliance upon the Collateral Agent or any of its
Related Persons or upon any document solely or in part because such document was
transmitted by the Collateral Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of Lessee
and each Grantor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
CHG Lease Facility Document or with respect to any transaction contemplated in
any CHG Lease Facility Document, in each case based on such documents and
information as it shall deem appropriate.  Except for documents expressly
required by any CHG Lease Facility Document to be transmitted by the Collateral
Agent to the Lessor, the Collateral Agent shall have no duty or responsibility
to provide Lessor with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Lessee or any Grantor or any affiliate of any Grantor that
may come in to the possession of the Collateral Agent or any of its Related
Persons.
 
23.8                 Expenses; Indemnities.  (a)  Lessor agrees to reimburse the
Collateral Agent and each of its respective Related Persons (to the extent not
reimbursed by Lessee or any Grantor) promptly upon demand for any costs and
expenses (including fees, charges and disbursements of financial, legal and
other advisors and taxes paid in the name of, or on behalf of, any Grantor) that
may be incurred by the Collateral Agent or any of its Related Persons in
connection with the preparation, execution, delivery, administration,
modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any CHG Lease Facility Document.
 
(b)      Lessor further agrees to indemnify the Collateral Agent and each of its
Related Persons (to the extent not reimbursed by any Grantor), from and against
all claims, judgments, damages, losses, liabilities, obligations, fines,
penalties, sanctions, costs, fees, taxes, commissions, charges, disbursement and
expenses (including legal fees), in each case, of any kind or nature
(collectively, the "Liabilities") (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of Lessor) that may be imposed on, incurred by or asserted
against the Collateral Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any CHG
Lease Facility Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Collateral Agent or any of its Related
Persons under or with respect to any of the foregoing; provided, however, that
Lessor shall not be liable to the Collateral Agent or any of its Related Persons
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of the Collateral Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
23.9                 Resignation of Collateral Agent.  (a)  The Collateral Agent
may resign at any time by delivering not less than 15 days prior notice of such
resignation to the Lessor and the Lessee, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date that is 30
days after such notice is given.  If the Collateral Agent delivers any such
notice, the Lessor shall have the right to appoint a successor Collateral
Agent.  Each appointment under this clause (a) shall be subject to the prior
written consent of Lessee, which may not be unreasonably withheld but shall not
be required during the continuance of a default or Event of Default.

 
14 

--------------------------------------------------------------------------------

 

 
(b)      Effective immediately upon its resignation and the assignment of Liens
in favor of the successor Collateral Agent or otherwise for the benefit of the
Lessor, (i) the retiring Collateral Agent shall be discharged from its duties
and obligations under the CHG Lease Facility Documents, (ii) Lessor shall assume
and perform all of the rights and duties of the Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any CHG Lease Facility Document other than with
respect to any actions taken or omitted to be taken while such retiring
Collateral Agent was, or because such Collateral Agent had been, validly acting
as Collateral Agent under the CHG Lease Facility Documents and (iv) subject to
its rights under Section 23.3, the retiring Collateral Agent shall take such
action as may be reasonably necessary to assign to the successor Collateral
Agent its rights and Liens as Collateral Agent under the CHG Lease Facility
Documents.  Effective immediately upon its acceptance of a valid appointment as
Collateral Agent and the assignment of Liens from the retiring Collateral Agent,
a successor Collateral Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Collateral Agent under the
CHG Lease Facility Documents.
 
23.10                 Deemed Instructions.  Notwithstanding anything to the
contrary herein or in the CHG Lease Security Documents (as defined in the
Multiparty Agreement), any instructions relating to the Collateral provided to
the Senior Collateral Agent (as defined in the Multiparty Agreement) by the
Senior Creditors (as defined in the Multiparty Agreement) in accordance with the
Multiparty Agreement in connection with the exercise of their rights and
remedies under the Senior Credit Documents (as defined in the Multiparty
Agreement) is deemed to be an instruction by the Lessor to the Collateral Agent
with respect to the Collateral.
 
24.                 COUNTERPARTS; FINANCING STATEMENTS; POWER OF ATTORNEY:
 
24.1                  No executed original of this Master Lease or any Schedule
shall be deemed to be an “original” for the purposes of perfection of a security
interest therein under the Uniform Commercial Code in effect in any applicable
jurisdiction, and no security interest may be created or perfected by possession
or transfer of any original or counterpart of this Master Lease or
Schedule.  Lessee acknowledges that Lessor has or will assign and grant a
security interest in this Master Lease and each Schedule to Borrower as provided
in the Multiparty Agreement.
 
24.2 Lessee agrees to execute, deliver and file any and all instruments
reasonably requested by Lessor to perfect the interest of Lessor, its successors
or assigns in this Master Lease, any Schedule, the payments due hereunder or the
Equipment.  Lessee authorizes Lessor, at Lessee’s expense, to file a copy of
this Master Lease or any Schedule as a financing statement.
 
24.3 Lessee hereby appoints Lessor as its agent and attorney-in-fact to execute,
deliver, file and record (a) any and all Uniform Commercial Code Financing
Statements and Statements of Amendment as are reasonably deemed necessary or
desirable by Lessor or any Assignee, regardless whether for precautionary filing
purposes, to indicate the interest of Lessor or any Assignee in this Schedule,
the Equipment and any proceeds thereof, and (b) any documents or instruments
respecting realization on insurance or any other proceeds of the Equipment.
 
25.                 ATTORNEY’S FEES:
 
In the event of any action at law or in equity in relation to this Master Lease
or any Schedule, the prevailing party shall be entitled to recover its
reasonable out-of-pocket attorney’s fees and costs.
 
26.                 SURVIVAL OF REPRESENTATIONS, WARRANTIES, INDEMNITIES AND
COVENANTS:
 
All representations, warranties, indemnities and covenants of Lessee contained
in this Master Lease or any other document or certificate delivered pursuant
hereto or thereto shall continue in full force and effect and shall survive
notwithstanding the expiration or earlier termination of this Master Lease in
any manner whatsoever.

 
15 

--------------------------------------------------------------------------------

 

 
27.                 EFFECT OF WAIVER:
 
The failure or delay of Lessor in exercising any rights granted hereunder shall
not constitute a waiver of any such right and any single or partial exercise of
any particular right by Lessor shall not exhaust the same or constitute a waiver
of any other right provided herein.
 
28.                 GOVERNING LAW:
 
This Master Lease and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
29.                 JURISDICTION:
 
29.1                 Submission to Jurisdiction.  Any legal action or proceeding
with respect to this Master Lease may be brought in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States for the Southern District of New York and, by execution and delivery of
this Master Lease, each party hereto hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
 
29.2                 Service of Process.  Each party hereto hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States with respect to
or otherwise arising out of or in connection with this Master Lease by any means
permitted by applicable law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of each party hereto specified
in the first paragraph hereof (and shall be effective when such mailing shall be
effective, as provided therein).  Each party hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
29.3                 Non-Exclusive Jurisdiction.  Nothing contained in this
Section 29.3 shall affect the right of any party hereto to serve process in any
other manner permitted by applicable law or the right of any party hereto to
commence legal proceedings or otherwise proceed against any party hereto, or any
of the Equipment in any other jurisdiction.
 
29.4                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS MASTER
LEASE OR THE TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO (WHETHER FOUNDED
IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS MASTER LEASE BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 29.4.

 
16 

--------------------------------------------------------------------------------

 

 
30.                 HEADINGS:
 
Section headings are inserted for convenience only and shall not affect any
interpretation of this Master Lease.
 
31.                 ENTIRE AGREEMENT; SUPPLEMENTAL TERMS RIDER; MULTIPARTY
AGREEMENT; MODIFICATION; BINDING EFFECT:
 
(a)      There are no agreements or understandings, oral or written, between
Lessor and Lessee with respect to the Equipment, other than as set forth herein
and in the Supplemental Terms Rider hereto, the Multiparty Agreement and the
documents referred to therein, the agreements referenced in the Multiparty
Agreement and each Schedule, and this Master Lease supersedes any commitment
letter, proposal letter, or other writing or agreement previously issued or
entered into by Lessor with respect to Lessee and the Equipment.  This Master
Lease, each Schedule, the Multiparty Agreement and the documents referred to
therein contain the entire agreement between Lessee and Lessor with respect to
the subject matter hereof; provided that in the event of a conflict between the
terms of this Master Lease or any Schedule, on the one hand, and those of the
Multiparty Agreement, on the other hand, the terms of the Multiparty Agreement
shall govern. As to any contradiction between the terms of this Master Lease, on
the one hand, and the terms of the Supplemental Terms Rider, on the other hand,
the terms of the Supplemental Terms Rider shall control. Neither the Master
Lease nor any Schedule may be altered, modified, terminated or discharged except
by a writing signed by the party against whom enforcement of such alteration,
modification, termination or discharge is sought.  This Master Lease and each
Schedule shall be binding upon and shall inure to the benefit of Lessor, Lessee
and their respective successors and assigns.
 
(b) Any provision of this Master Lease being held illegal, invalid or
unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of this Master
Lease or any part of such provision in any other jurisdiction.
 
(c) The representations, warranties and covenants of Lessee herein shall be
deemed to be continuing and to survive the execution and delivery of this Master
Lease and each Schedule. Each execution by Lessee of a Schedule shall be deemed
a reaffirmation that (i) the representations and warranties of Lessee set forth
herein are true and correct in all material respects on and as of such date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
were true and correct as of such specified earlier date and (ii) no Event of
Default has occurred and is continuing. With respect to each Schedule, the
obligations of Lessee under this Master Lease (as incorporated therein) which
have accrued but not been fully satisfied, performed or complied with prior to
the cancellation or termination of such Schedule, shall survive the cancellation
or termination thereof to the extent necessary for the full and complete
performance of such obligations.


 
32.  MULTIPARTY AGREEMENT.  Notwithstanding anything in this Master Lease to the
contrary, the terms of this Master Lease and any Schedule hereto are subject and
subordinate in all respects to the terms of the Multiparty Agreement.  Without
limiting the foregoing, any payment that is not made as of when due under this
Master Lease as a result of the operation of the Multiparty Agreement will be
deemed not to be a default hereunder.
 
[Remainder of this page intentionally left blank]
 



 
17 

--------------------------------------------------------------------------------

 

 


LESSOR:  CHG-MERIDIAN U.S. FINANCE, LTD.
 
LESSEE:  CDF2 HOLDINGS, LLC
 
By:
/s/ John P. Sandoval
 
By:
/s/ Gary S. Loffredo
         
Name:
John P. Sandoval
 
Name:
Gary S. Loffredo
         
Title:
Executive Vice President
 
Title:
President
         
Date:
10/18/11
 
Date:
10/18/11

 


 



 
S-1
Master Equipment Lease No. 8465 

--------------------------------------------------------------------------------

 



 
Exhibit A
Equipment Lease Schedule


[To be attached]







 
Exhibit A 

--------------------------------------------------------------------------------

 

Exhibit B


ACCEPTANCE CERTIFICATE NO. _____ OF ____________
FOR EQUIPMENT LEASE SCHEDULE NO._____
TO MASTER EQUIPMENT LEASE NO. __________ DATED AS OF ___________, ____
BETWEEN CHG-MERIDIAN U.S. FINANCE, LTD. (“LESSOR”)
AND CDF2 HOLDINGS, LLC (“LESSEE”)
 


 
PERMITTED SUBLESSEE:
 
_____________________________
_____________________________
_____________________________

 
Pursuant to the above referenced Schedule and Master Lease, Lessee hereby
certifies that the Units of Equipment described in the Schedule and below have
been delivered and installed at the location of Lessee or Permitted Sublessee
described herein, have been inspected by authorized representatives of Lessee,
have been found to be in good repair, condition and working order and are
accepted by Lessee as Equipment under the Schedule on the Installation Date(s)
set forth below.  On or as of the date set forth below as the Date of
Installation/Acceptance, the applicable Permitted Sublessee (i) has executed and
delivered a Certificate of Acceptance under its Permitted Sublease, which
Permitted Sublessee Certificate of Acceptance is attached hereto or (ii) has
been deemed to have accepted such Units pursuant to the terms of the applicable
Permitted Sublease; provided that, if later, the Date of Installation/Acceptance
shall be the date of purchase of the Equipment by Lessor, as buyer, from Lessee,
as seller, under the applicable Sale and Leaseback Agreement.
 


Screen Number
Projector Type
Projector Serial Number
Server Type
Server Serial Number
Location – Theater Name and Address
Installation Date
                                                                               
                                                                               
                                                                               
                                                     




 
Exhibit B
1 

--------------------------------------------------------------------------------

 




                                                                     

 
 
 
 
 


LESSEE:  CDF2 HOLDINGS, LLC
 
BY:
     
NAME:
     
TITLE:
     
DATE:
 



 
 
 



 
Exhibit B
2 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL TERMS RIDER
TO MASTER EQUIPMENT LEASE NO. 8465
 
This Supplemental Terms Rider (“Rider”) amends and is incorporated into that
certain Master Equipment Lease No. 8465 dated as of October 18, 2011 (the
“Lease”) between CHG-MERIDIAN U.S. FINANCE, LTD (“Lessor’) and CDF2 HOLDINGS,
LLC, a Delaware limited liability company (“Lessee”).
 
In addition to the terms and conditions set forth the Lease and the Schedules
thereto, the following terms shall be deemed included in and a part of the
Lease.  As to any contradiction between the terms of this Rider and those of the
Lease or any schedule thereto, the terms of this Rider shall control.
 
1.           All payments of Rent, Impositions and other amounts payable
pursuant to the terms of the Lease shall be payable as provided in the
Multiparty Agreement, including without limitation the provisions of Sections
4.4 and 4.5 thereof.
 
2.           Lessor hereby directs Lessee, effective, so long as any CDF2 Loan
Obligations (as defined in the Multiparty Agreement) are outstanding, to make
payment of all Rent to Cinedigm Digital Funding 2, LLC, for application against
the CDF2 Loan Obligations pursuant to the Multiparty Agreement and the CDF2 Loan
Documents (as defined in the Multiparty Agreement).  Upon payment in full of the
CDF2 Loan Obligations, Lessee shall make payment of all Rent hereunder to
Lessor, subject to the terms of the Multiparty Agreement.
 
3.           As a condition precedent to any funding by Lessor under the Lease
with respect to the acquisition of any Equipment, Lessor shall have received
evidence reasonably satisfactory to it that all conditions to funding of the
associated Senior Obligations (as defined in the Multiparty Agreement)
sufficient for the acquisition of such Equipment have been or will concurrently
be satisfied (or duly waived), including without limitation the release of liens
required under clause (u) of Schedule 3.2 to the Senior Credit Agreement (as
defined in the Multiparty Agreement) and the acceptance of the terms and
conditions by Lessor and the Senior Administrative Agent (as defined in the
Multiparty Agreement) of the applicable Exhibitor Approval Schedule (as defined
in the Senior Credit Agreement).
 
4.           Lessee hereby acknowledges and agrees that the exercise by any
Permitted Sublessee of its right to purchase any of the Equipment pursuant to
its Permitted Sublease may be effected only if and to the extent Lessee is
permitted to exercise at such time its purchase option under the Lease as to
such Equipment and only if Lessee does exercise such purchase option in
compliance with the terms of the Lease.
 
5.           One or more of the following events listed on Annex I hereto shall
constitute a "Senior Credit Agreement Tier 1 Event of Default".  Lessee and
Lessor agree that any Senior Credit Agreement Tier 1 Event of Default shall be
an Event of Default.
 
6.           One or more of the following events listed on Annex II hereto shall
constitute a "Senior Credit Agreement Tier 2 Event of Default". Lessee and
Lessor agree that any Senior Credit Agreement Tier 2 Event of Default shall be
an Event of Default.
 

 
1 

--------------------------------------------------------------------------------

 

7.           One or more of the following events listed on Annex III hereto
shall constitute a "Senior Credit Agreement Tier 3 Event of Default". Lessee and
Lessor agree that any Senior Credit Agreement Tier 3 Event of Default that
remains unremedied for 30 days after the occurrence thereof shall be an Event of
Default.
 
8.           Lessee and Lessor agree that it shall be an Event of Default if
Section 7.9 (Use of Proceeds), or any comparable provision, of the Senior Credit
Agreement shall be amended to permit the use of Senior Loans for any purpose
other than the acquisition of Equipment and purposes incidental thereto as
contemplated by the Senior Credit Agreement as in effect on the date hereof..
 
9.           Lessee and Lessor agree that it shall be an Event of Default if
Section 7.12 (Required Hedging), or any comparable provision or defined terms
relevant thereto, of the Senior Credit Agreement shall be amended without the
consent of Lessor.
 
10.           Lessee shall pay to Lessor the Lease Administration Fee as
provided in the Multiparty Agreement.
 


 


 
[Remainder of page left intentionally blank]
 

 
2 

--------------------------------------------------------------------------------

 

Lessee and Lessor have caused this Rider to be executed as of the date of the
Lease.
 
 


CHG-MERIDIAN U.S. FINANCE, LTD.
Lessor
 
CDF2 HOLDINGS, LLC
Lessee
 
By:
/s/ John P. Sandoval
 
By:
/s/ Gary S. Loffredo
Name:
John P. Sandoval
 
Name:
Gary S. Loffredo
Title:
Executive Vice President
 
Title:
President



 


 

S-1
Supplemental Terms Rider to Master Lease


 
 

--------------------------------------------------------------------------------

 

ANNEX I

Senior Credit Agreement Tier 1 Events of Default


For purposes of this Annex I, "Senior Credit Agreement Event of Default" means
any "Event of Default" as defined in the Senior Credit Agreement.  One or more
of the following events shall constitute a "Senior Credit Agreement Tier 1 Event
of Default":


(a)           a Senior Credit Agreement Event of Default described in Section
9.1(a) of the Senior Credit Agreement; or
 
(b)           a Senior Credit Agreement Event of Default described in Section
9.1(e) of the Senior Credit Agreement; or
 
(c)           a Senior Credit Agreement Event of Default described in Section
9.1(g)(i) of the Senior Credit Agreement (but only in so far as such Senior
Credit Agreement Event of Default results from the failure of any material
provision of the Multiparty Agreement to be valid and binding on, or enforceable
against any party thereto) of the Senior Credit Agreement; or
 
(d)           a Senior Credit Agreement Event of Default described in Section
9.1(o) of the Senior Credit Agreement; or
 
(e)           a breach by the Lessor of Section 8.2 or Section 8.3 of the
Multiparty Agreement.
 


 

Annex I


 
 

--------------------------------------------------------------------------------

 

ANNEX II

Senior Credit Agreement Tier 2 Events of Default


For purposes of this Annex II, (i) "Senior Credit Agreement Event of Default"
means any "Event of Default" as defined in the Senior Credit Agreement, (ii)
"Senior Loan Party" means any "Loan Party" as defined in the Senior Credit
Agreement, (iii) "Senior Group Member" means any "Group Member" as defined in
the Senior Credit Agreement, and (iv) "CDF2 Loan Agreement" has the meaning set
forth in the Multiparty Agreement.  One or more of the following events shall
constitute a "Senior Credit Agreement Tier 2 Event of Default":


(a)           a Senior Credit Agreement Event of Default described in Section
9.1(b) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from a representation, warranty or
certification made or deemed made under Section 4.5 or Section 4.6 of the Senior
Credit Agreement proving to have been incorrect in any material respect (without
duplication of any materiality qualifier contained therein) when made or deemed
made); or
 
(b)           a Senior Credit Agreement Event of Default described in Section
9.1(c) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from the failure of any Senior Loan Party to
comply with Section 5.2, Section 5.3, Section 5.4, Section 7.5, Section 7.11,
Section 8.1 or Section 8.2 of the Senior Credit Agreement); or
 
(c)           a Senior Credit Agreement Event of Default described in Section
9.1(f) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from money judgments, orders and decrees that
(i) involve an aggregate amount (excluding amounts adequately covered by
insurance payable to a Senior Group Member, to the extent the relevant insurer
has not denied coverage therefor) in excess of $5,000,000 or (ii) would
reasonably be expected to have, in the aggregate, a Material Adverse Effect (as
defined in the Senior Credit Agreement); or
 
(d)           a Senior Credit Agreement Event of Default described in Section
9.1(g)(i) or Section 9.1(g)(ii) of the Senior Credit Agreement (other than any
such Senior Credit Agreement Event of Default that constitutes a Senior Credit
Agreement Tier 1 Event of Default); or
 
(e)           a Senior Credit Agreement Event of Default described in Section
9.1(h) of the Senior Credit Agreement; or
 
(f)           a Senior Credit Agreement Event of Default described in Section
9.1(i) thereof (but only in so far as such Senior Credit Agreement Event of
Default results in or from the failure of a Distributor (as defined in the
Senior Credit Agreement) party to a Material Digital Cinema Deployment Agreement
(as defined in the CDF2 Loan Agreement) to pay, when the same becomes due and
payable, amounts owing under such Material Digital Cinema Deployment Agreement;
or
 
(g)           a Senior Credit Agreement Event of Default described in Section
9.1(j) thereof (but only in so far as such Senior Credit Agreement Event of
Default results in or from the
 

Annex II


 
 

--------------------------------------------------------------------------------

 

failure of an Exhibitor (as defined in the Senior Credit Agreement) party to a
Material Exhibitor Agreement (as defined in the CDF2 Loan Agreement) to pay,
when the same becomes due and payable, amounts owing under such Material
Exhibitor Agreement); or
 
(h)           a Senior Credit Agreement Event of Default described in Section
9.1(r) of the Senior Credit Agreement; or
 
(i)           a breach of Section 8.2 or Section 8.3 of the Multiparty Agreement
(other that any such breach that constitutes a Senior Credit Agreement Tier 1
Event of Default).
 


 


 

Annex II


 
 

--------------------------------------------------------------------------------

 

ANNEX III
 
Senior Credit Agreement Tier 3 Events of Default


For purposes of this Annex III, (i) "Senior Credit Agreement Event of Default"
means any "Event of Default" as defined in the Senior Credit Agreement and (ii)
"Senior Loan Party" means any "Loan Party" as defined in the Senior Credit
Agreement.  One or more of the following events shall constitute a "Senior
Credit Agreement Tier 3 Event of Default":


(a)           a Senior Credit Agreement Event of Default described in Section
9.1(b) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from a representation, warranty or
certification made or deemed made under Section 4.1(a), Section 4.1(d), Section
4.1(e), Section 4.2, Section 4.4, Section 4.9, Section 4.11, Section 4.15,
Section 4.22, Section 4.23, Section 4.24 or Section 4.25 of the Senior Credit
Agreement proving to have been incorrect in any material respect (without
duplication of any materiality qualifier contained therein) when made or deemed
made); or
 
(b)           a Senior Credit Agreement Event of Default described in Section
9.1(c) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from the failure of any Senior Loan Party to
comply with any of the following covenants in the Senior Credit Agreement:
Section 5.1, Section 6.1(a), Section 6.1(b), Section 6.1(c), Section 6.1(d),
Section 6.1(i), Section 6.1(j), Section 7.1, Section 7.2, Section 7.9, Section
7.10, Section 7.12 through 7.16, Section 7.18, Section 7.19, Sections 8.3
through 8.11 , Section 8.13 or Section 8.16; or
 
(c)           a Senior Credit Agreement Event of Default described in Section
9.1(d) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default relates to Indebtedness having a principal amount of
$1,000,000 or more); or
 
(d)           a Senior Credit Agreement Event of Default described in Section
9.1(f) of the Senior Credit Agreement (but only in so far as such Senior Credit
Agreement Event of Default results from money judgments, orders and decrees that
involve an aggregate amount of $1,000,000 - $5,000,000 (excluding amounts
adequately covered by insurance payable to a Senior Group Member, to the extent
the relevant insurer has not denied coverage therefor); or
 
(e)           a Senior Credit Agreement Event of Default described in Section
9.1(i) thereof (other than any such Senior Credit Agreement Event of Default
that constitutes a Senior Credit Agreement Tier 2 Event of Default); or
 
(f)           a Senior Credit Agreement Event of Default described in Section
9.1(j) thereof (other than any such Senior Credit Agreement Event of Default
that constitutes a Senior Credit Agreement Tier 2 Event of Default); or
 
(g)           a Senior Credit Agreement Event of Default described in Section
9.1(k) of the Senior Credit Agreement; or
 

Supplemental Terms Rider to Master Equipment Lease No.8465
 


 
 
 

--------------------------------------------------------------------------------

 

(h)           a Senior Credit Agreement Event of Default described in Section
9.1(l) of the Senior Credit Agreement; or
 
(i)           a Senior Credit Agreement Event of Default described in Section
9.1(p) of the Senior Credit Agreement; or
 
(j)           a Senior Credit Agreement Event of Default described in Section
9.1(t) of the Senior Credit Agreement.
 


 


 


 

Supplemental Terms Rider to Master Equipment Lease No.8465
 


 
 
 

--------------------------------------------------------------------------------

 

 
 